DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-18, 20, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2021.
Response to Amendment
In response to the amendments received 10/01/2020: 
Claims 1-2, 4-18, 20, 22, and 40-41 are pending in the current application. Claim 1 has been amended. Claims 40-41 are new. Claims 1-2, 4-18, 20, and 22 are withdrawn without traverse. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 40 recites “a holding portion includes a table and a pair of rolls arranged below the table in a vertical direction and sandwiching the table when viewed from the vertical direction, and configured to hold a sheet-shaped application object while applying tension to the application object pulled out from one of the pair of rolls by the table and the pair of rolls…”. 
	With regards to the first part, or the underlined + highlighted section of claim 1 above, the subject matter is not properly described in the application as filed and the claimed configuration is impossible. 
“A pair of rolls arranged below the table in a vertical direction” requires the rollers be below the table in a vertical direction, as shown in the examiner drawing below. 

    PNG
    media_image1.png
    305
    578
    media_image1.png
    Greyscale

“A holding portion includes a table and a pair of rolls … sandwiching the table when viewed from the vertical direction” requires that the rolls not be arranged below the table in the vertical direction, as shown in the above figure, because it would be impossible to sandwich the 
Furthermore, even if the first underlined section was ignored, no part of the disclosure or drawings show or teach a pair of rolls … sandwiching the table when viewed from the vertical direction. While “sandwiching” can be via direct or indirect contact neither is shown. Applicant asserts the “sandwiching” is shown in Fig. 17; however, Fig. 17 shows rollers placed on either side of the table, without sandwiching directly or indirectly. An example of direct sandwiching would be if the rollers came into direct contact with either side of the table, indirect sandwiching would be if there was a layer in between the two (i.e. another ‘layer’ on the sandwich”), for example if the application object was in contact direct contact with both the side of table and side of the rolls that would be touching if the sheet were removed, having one or more other features between the first feature and second feature.  The application object of the instant disclosure is on top of the rolls and table, and is not sandwiched, thus the table and rolls are neither in direct contact or indirect contact sandwiching. It is unclear how the rolls can be below the table in the vertical direction and sandwiching the table, and neither limitation is shown in the disclosure or figures of record. 
Additionally, “…pulled out from one of the pair of rolls by the table and the pair of rolls…” is unclear. Are there two pairs of rolls, making four total rolls or one pair of rolls, and thus two total rolls? The language above is unclear, and nothing within the disclosure or figures can help form a basis for analysis. 

Claim 41 is rejected for being dependent on rejected claim 40. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “a holding portion includes a table and a pair of rolls arranged below the table in a vertical direction and sandwiching the table when viewed from the vertical direction, and configured to hold a sheet-shaped application object while applying tension to the application object pulled out from one of the pair of rolls by the table and the pair of rolls…”. In light of the previous 112(a) rejection of claim 40, it is unclear how a pair of rolls can both sandwich a table when viewed in the horizontal direction and also be arranged below the table in a vertical direction and how many rolls are present. Therefore, claim 40 is indefinite for being unable to meet both limitations simultaneously and being impossible to configure. “It is noted that given the above-described issue, prior art application is not possible:  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 
However, for the purpose of compact prosecution, examiner will interpret this in light of Fig. 17 (A)/(B), where the rolls are arranged on either side of a table and are below a plane of the top of the table, where one roll on either side of the table applying tension to a sheet shaped application object. 
Claim 41 recites the limitation "the application" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the application” is in reference to the application object, the application portion, or a different entity. Further it is unclear how “the application is disposed to face the horizontal direction” if “the application” has multiple faces. 
For the purpose of compact prosecution, and in light of applicant arguments that claim 41 is enabled based on Fig. 17(A) and 17(B) and thus “the application” is interpreted as the application object, wherein being disposed to face a horizontal direction refers to the application object extending lengthwise in the horizontal direction. Furthermore, if “the application” is meant to refer to the application portion, in light of P118 and Fig. 14(b) this interpretation would not be enabled, as the application object does not move as taught in the limitations of independent claim 41 and it is unclear how the application portion could face the horizontal direction. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (JP 2010086730) in view of Yamashita (JP 2005149847A) and Shen et al. (US 2005/0098101).
claim 40, Asai teaches an apparatus for forming a catalyst layer for a fuel cell on an application object, the apparatus comprising: 
an application portion, or coating apparatus 9 that applies a catalyst ink, or catalyst paste 2 for forming the catalyst layer on at least one surface of the application object, or substrate/electrolyte sheet 3 (P46)
a chamber portion, or sealed container 4, comprising a lid portion (top part of the chamber portion) and a base 41, the lid portion configured to form a space (P22)
a suction portion, or pressure controller and vacuum pump 8/6 that depressurizes the inside of the space formed by the chamber portion so as to dry the catalyst ink (P22).  
Asai teaches that the base 41 of the chamber portion is configured so that the application sheet 3 is fixed in place via suction means (P31).
 Asai teaches a holding portion including a pair of rolls 31/32 (P44-45; Fig. 3-4).
Asai is silent in teaching the holding portion includes a table where the pair of rolls are arranged below the table in the vertical direction (interpreted as below a plane of the top of the table) and sandwiching the table (interpreted as the table being between the pair of rolls) when viewed from the vertical direction and configured to hold a sheet shaped application object while applying tension to the application object pulled out from one of the pair of rolls by the table and the pair of rolls where the holding portion is affixed to the base of the chamber portion and is in the space formed by the chamber portion; however, Yamashita, in a similar field of endeavor related to manufacture of a fuel cell, teaches using a holding portion, or reinforcing an electrolyte layer when coating it with catalyst to prevent swelling and contracting (P23). 
11 with a plurality of pores 11a with vacuum or suction means 12 for fixing the material to be coated, or electrolyte film 1 (P23-24; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to affix the holding portion, including the plate, of Yamashita to the base of the apparatus of Asai to hold the sheet-shaped application object, together with the holding portion pair of rolls of Asai (forming a holding portion including a table and a pair of rolls) to prevent swelling and contraction. 
When the holding portion of Yamashita is combined with the holding portion rolls of Asai, and affixed to the base of the chamber portion of Asai, the pair of rolls are arranged below the table in the vertical direction (interpreted as below a plane of the top of the table) and sandwiching the table (interpreted as the table being between the pair of rolls) when viewed from the vertical direction and configured to hold a sheet shaped application object while applying tension to the application object pulled out from one of the pair of rolls by the table and the pair of rolls where the holding portion is affixed to the base of the chamber portion and is in the space formed by the chamber portion. 
One of ordinary skill in the art would have been capable of applying this known technique, of Yamashita, to a known device, or apparatus for forming a catalyst layer, which was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 D
Modified Asai teaches the lid portion is configured to move between a closed position, where the lid portion is in contact with the base (Fig. 1) to form the space the includes the 
Asai fails to teach the application portion disposed movably between a facing position where the catalyst ink is applicable to the application object and a retreat position which the application portion retreats to and is outside of the chamber portion; however, Shen teaches an apparatus that uses an application portion, or sprayer assembly, containing catalyst ink to form a catalyst layer onto an application object, or substrate (abstract). Shen teaches that the application portion, or sprayer assembly (20) is disposed movably between a facing portion wherein the catalyst ink is applicable to the application object inside of a chamber, or glass enclosure (14) (Fig. 2) (par. 47). Shen teaches that the application portion can move with respect to an x-axis, y-axis and z-axis (par. 51). Shen teaches this structure and although Shen does not provide specific rationale, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)
 While Shen does not explicitly teach that the application portion is capable of moving to a retreat position outside of the chamber, a skilled artisan would know that the application portion must be capable of moving outside of the enclosure (i.e. along the z-axis) in order to be repaired or unclogged. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the application portion of modified Asai disposed movably between a facing position where the catalyst ink is applicable to the application object and a retreat position which the application portion retreats to and is outside of 
In view of the combination of modified Asai and Shen, the lid portion of the chamber is lifted to remove the application portion for clean. In such a case, the lid is positioned away from the base and exposes a surface to outside of the space, and also, the application portion will be able to come back in while the lid is open, and apply the catalyst ink.
"The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g))."
Regarding claim 41, modified Asai in view of Yamashita and Shen teaches the holding portion 31/32 is configured to transport the application object 3 in a horizontal direction perpendicular to the vertical direction (P45; Fig. 3-4), and the application, interpreted as the application object, is disposed so as to face the horizontal direction (extends in horizontal direction) (P45; Fig. 3-4). 
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/            Examiner, Art Unit 1729   

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729